                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                   CASE NO. 9:19-CV-80239-ROSENBERG/REINHART


EDWARD D. FAGAN,

              Plaintiff,

v.

CENTRAL BANK OF CYPRUS, et al.,

              Defendants.
                                              /

             ORDER ADOPTING MAGISTRATE JUDGE’S REPORT
           AND RECOMMENDATION AND GRANTING IN PART AND
        DENYING IN PART MOTION FOR ENTRY OF DEFAULT JUDGMENT

       THIS CAUSE comes before the Court upon Plaintiff Edward D. Fagan’s Motion for Entry

of Default Judgment against Defendants George Kallis, G.K. Finance Limited, G.E.O. Holdings

Limited, Holdsworth Associates Venture Incorporated, APUS Finance Ltd., APUS Fund

Management Ltd., Brian Rance, and Fintop Ltd. DE 104. The Court previously referred the

Motion to the Honorable Bruce E. Reinhart for a Report and Recommendation. DE 107.

       Judge Reinhart issued a Report and Recommendation in which he recommends that the

Motion for Entry of Default Judgment be granted in part and denied in part. DE 119. Judge

Reinhart recommends that the Court grant default judgment on Count IV, Count VI (in part), and

Count VIII (in part) of the Amended Complaint [DE 93] and deny default judgment as to the

remaining counts. Judge Reinhart further recommends that the Court award Plaintiff damages in

the amount of $5,107,707 and costs in the amount of 3,870, for a total award of $5,111,577.

       Plaintiff filed a notice stating that he does not object to the Report and Recommendation.

DE 120. The Court has reviewed the Motion for Entry of Default Judgement, the evidence and
affidavits filed in support of the Motion, the Report and Recommendation, and the entire record,

and is otherwise fully advised in the premises. The Court agrees with the analysis and conclusions

in the Report and Recommendation and finds Judge Reinhart’s recommendation to be well

reasoned and correct.

        For the foregoing reasons, it is hereby ORDERED and ADJUDGED that:

        1.       Magistrate Judge Reinhart’s Report and Recommendation [DE 119] is ADOPTED
                 as the Order of the Court.

        2.       For the reasons given in the Report and Recommendation, Plaintiff’s Motion for
                 Entry of Default Judgment [DE 104] is GRANTED IN PART AND DENIED IN
                 PART.

        3.       Plaintiff is awarded damages in the amount of $5,107,707 and costs in the amount
                 of 3,870, for a total award of $5,111,577.

        4.       Plaintiff shall, by no later than July 19, 2021, email to the Court
                 (Rosenberg@flsd.uscourts.gov) a proposed Final Default Judgment in Word
                 format.

        DONE and ORDERED in Chambers, West Palm Beach, Florida, this 12th day of July,

2021.



                                                        _______________________________
                                                        ROBIN L. ROSENBERG
                                                        UNITED STATES DISTRICT JUDGE
Copies furnished to: Plaintiff; Counsel of Record




                                                    2
